            Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 1 of 10




 1                                                     THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf
 9   of themselves and others similarly situated,
                                                    No. 2:17-cv-00094-RAJ
10                         Plaintiffs,
                                                    PLAINTIFFS’ REPLY IN SUPPORT OF
11          v.                                      MOTION TO EXCLUDE UNTIMELY
                                                    DISCLOSED WITNESSES
12   DONALD TRUMP, President of the
     United States, et al.,                         Note on Motion Calendar:
13                                                  August 21, 2020
                           Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                         Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE              1201 Third Avenue, Suite 4900
     UNTIMELY DISCLOSED WITNESSES
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 2 of 10




 1          Defendants accuse Plaintiffs of making a “strategic mistake” by failing to anticipate that
 2   Defendants would disclose numerous additional witnesses after the discovery deadline. Opp. at
 3   3. Not so. Plaintiffs followed the rules and this Court’s orders by timely completing their
 4   disclosures and expert reports. Their only “mistake” was assuming that Defendants would do the
 5   same. But Defendants did not; instead, Defendants waited until months after reviewing
 6   Plaintiffs’ expert reports to reveal new witnesses who intend to testify about core issues in this
 7   case. By labeling the untimely disclosed witnesses as “fact witnesses,” and not providing any
 8   expert disclosures for these witnesses, Defendants confirm that these witnesses cannot be called
 9   as experts. Defendants’ delay has deprived Plaintiffs the opportunity to depose these key
10   witnesses. Without either reports or depositions, Plaintiffs are left to be ambushed at trial.
11                                          I.      ARGUMENT
12   A.     Defendants’ disclosures are untimely.
13          Contrary to Defendants’ assertions (Opp. at 5), there is no doubt that the relevant
14   discovery deadline has long since passed. The pertinent scheduling order set November 29, 2019
15   as the deadline to complete fact discovery except depositions, which were to be completed by
16   February 14, 2020. Dkt. No. 298 at 1–2. Expert discovery was scheduled to be conducted
17   thereafter. Id. The later Joint Status Report, which Defendants cite, is not to the contrary. See
18   Opp. at 5 (citing Dkt. No. 359). That document sets September 2, 2020 as the date for the
19   “[c]onclusion of all discovery,” Dkt. No. 359 at 6 (emphasis added), but it does not override
20   other deadlines except where noted.
21          Defendants’ disclosure of numerous additional witnesses months after the conclusion of
22   fact discovery was untimely. Indeed, the very cases Defendants cite (Opp. at 8) hold that
23   disclosures made after the end of discovery are untimely and subject to exclusion. See Obesity
24   Rsch. Inst., LLC v. Fiber Rsch. Int’l, LLC, No. 15-cv-0595, 2016 WL 1394280, at *2 (S.D. Cal.,
25   April 8, 2016) (“Amended disclosures served after the close of discovery are presumptively
26   untimely.”); Reed v. Wash. Area Metro. Transit Auth., No. 14-cv-65, 2014 WL 2967920, at*2
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE                       1201 Third Avenue, Suite 4900
     UNTIMELY DISCLOSED WITNESSES                                              Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 1                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 3 of 10




 1   (E.D. Va. July 1, 2014) (“Making a supplemental disclosure of a known fact witness[] a mere
 2   two days before the close of discovery … is not timely by any definition.”).
 3           Moreover, the belatedly disclosed witnesses are all government employees. As such, they
 4   have long been known and available to Defendants. Accordingly, even if—as Defendants
 5   contend (Opp. at 6)—timing should be “gauged in relation to the availability of the supplemental
 6   information,” Dayton Valley Invests., LLC v. Union Pac. R.R. Co., No. 08-cv-127, 2010 WL
 7   3829219, *3 (D. Nev. Sept. 24, 2010), the lengthy delay in Defendants’ disclosures is not
 8   excused.
 9           This is especially true given that the witnesses are not offering targeted responses to
10   discrete factual issues in Plaintiffs’ expert reports. To the contrary, they intend to offer sweeping
11   testimony on matters including, among other things, the processing of immigration benefits
12   applications, “both in CARRP and otherwise”; trainings relating to the processing of such
13   applications; “the relationship between TRIG and CARRP”; and “whether CARRP or any
14   application processes/criteria are used in a discriminatory fashion.” Gellert Decl. Ex. 2 (Dkt. No.
15   398-2) at 3–4.1 These astonishingly broad topics are at the core of this case. Defendants should
16   have anticipated at the outset the need for witnesses to testify on these issues; now that
17   Defendants have finally identified those witnesses, Plaintiffs should not be left guessing what
18   they might say at trial.
19           Defendants argue that the disclosures were timely because “they were submitted the day
20   after Plaintiffs submitted their revised expert reports.” Opp. at 5–6. That argument only
21   highlights the magnitude of Defendants’ delay. Plaintiffs took eight depositions of fact witnesses
22   during January and February 2020—the period contemplated by the case schedule for same—
23
     1
       The night before this filing, Defendants amended their disclosures to add a statement to most of
24   the witness descriptions saying that the witnesses may offer testimony or other evidence “in
     response” to factual assertions and/or assumptions in the reports or testimony of Plaintiffs’
25
     expert witnesses. These statements appear to simply reiterate Defendants’ litigation position (i.e.,
26   that the witnesses were disclosed in response to Plaintiffs’ experts’ reports), and thus these
     disclosures do not change the dispute before the Court.
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                           1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 2                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 4 of 10




 1   and timely noted a Rule 30(b)(6) during that time too, which was delayed to address Defendants’
 2   objections to its scope. Plaintiffs then submitted their expert reports on February 28, 2020, also
 3   within the deadline of the case schedule. A month later, the case schedule was suspended, but
 4   even after suspension the parties agreed to continue work on the case. Yet Defendants did not
 5   submit their disclosures until July 2, 2020—seven months after the deadline to complete fact
 6   discovery. That Defendants submitted their disclosures the day after Plaintiffs submitted revised
 7   expert reports (revised only to address Defendants having provided erroneous data) only shows
 8   that the disclosures could not possibly be responsive to the revised reports; rather, they are
 9   responsive—if at all—to Plaintiffs’ initial expert reports, which were submitted months earlier.
10   Regardless, because Defendants declined to designate these witnesses as experts, they should
11   have been disclosed long before the exchange of expert reports.
12          Defendants next argue that their disclosures were timely because “they were served prior
13   to the resumption of depositions under the pandemic-related suspension of the case schedule.”
14   Opp. at 6. But Plaintiffs had already taken eight of their depositions before the suspension, and
15   the deadline for fact depositions expired on February 14, 2020, except where otherwise ordered
16   (like for the Rule 30(b)(6) deposition). Accordingly, Defendants’ disclosures were made well
17   after the time when Plaintiffs could craft an effective and intelligent deposition strategy.
18          Defendants further maintain that Plaintiffs “essentially accepted” the proposition that “the
19   duty to supplement initial disclosures continues throughout the case.” Opp. at 2; see also id. at 7.
20   But Plaintiffs merely agreed that there is a duty to supplement if a party learns of additional
21   information that requires disclosure—not that there is an ongoing right to supplement with
22   information known to a party that it previously failed to disclose. See Luke v. Fam. Care &
23   Urgent Med. Clinics, 323 F. App’x 496, 500 (9th Cir. 2009) (“[S]upplementation under the
24   Rules means correcting inaccuracies, or filling the interstices of an incomplete report based on
25   information that was not available at the time of the initial disclosure.”).
26

                                                                                    Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                            1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 3                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 5 of 10




 1          Finally, Defendants observe that the parties stipulated that Plaintiffs would not raise a
 2   timeliness objection to supplemental disclosures relating to the six notice responders that have
 3   been the subject of negotiations. See Opp. at 6 (citing Dkt. No. 371 at 4). In light of this
 4   stipulation, Defendants question why Plaintiffs seek to exclude the testimony of Sandy
 5   Marckmann. Id. But the reason is obvious: Ms. Marckmann’s proposed testimony is not limited
 6   to the subject of the notice responders. Rather, Defendants state that Ms. Marckmann “likely has
 7   discoverable information based on her experience processing immigration benefit applications—
 8   both in CARRP and otherwise—particularly in the Indianapolis Field Office.” Gellert Decl. Ex.
 9   2 (Dkt. 398-2) at 8. This expansive description signals that Ms. Marckmann could offer
10   testimony on any topic relating to the “processing [of] immigration benefits applications,” which
11   encompasses basically every issue relevant to this case.
12   B.     Defendants’ failure to disclose was not substantially justified.
13          Defendants argue that their untimely disclosures are justified because “Plaintiffs’ expert
14   reports contain a mix of percipient factual statements and expert statements.” Opp. at 9. But
15   Defendants acknowledge (Opp. at 10) that an expert report must contain “the facts or data
16   considered by the witness.” Fed. R. Civ. P. 26(a)(2)(B)(ii). And an “expert may base an opinion
17   on facts or data in the case that the expert has been made aware of or personally observed.” Fed.
18   R. Evid. 703; see also advisory committee notes (listing “the firsthand observation” as the first
19   possible source of facts underlying an expert opinion). Indeed, far from being unusual, a leading
20   treatise observes that “[i]t is ideal if the expert on the stand has personal, firsthand knowledge of
21   the case-specific facts.” 1 McCormick On Evid. § 14 (8th ed.) (emphasis added); see also 4
22   Weinstein’s Federal Evidence § 703.02 (“an expert may appropriately gather facts for the
23   formulation of an opinion” by “[p]ersonally perceiving the facts”).
24          It is thus perfectly appropriate—and indeed necessary—for experts to include in their
25   reports the facts they have personally observed that form the basis of their opinions. Defendants
26   cite no authority to the contrary. Their sole example of an expert report they apparently find
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                            1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 4                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 6 of 10




 1   contains objectionable content is the report submitted by Ms. Johansen-Mendez, because it
 2   includes discussion of “her experiences as a former employee in the USCIS Los Angeles Asylum
 3   Office, as well as her opinion, based on her own perceptions and experiences, about whether
 4   asylum applications are processed in a discriminatory fashion.” Opp. at 7. But that example just
 5   shows why Defendants have nothing to complain about. A witness may qualify as an expert by
 6   “experience” and “specialized knowledge.” Fed. R. Evid. 702; see also, e.g., First Tenn. Bank
 7   Nat’l Ass’n v. Barreto, 268 F.3d 319, 334–35 (6th Cir. 2001) (expert qualified based on his
 8   “practical experiences throughout forty years in the banking industry”). Here, Ms. Johansen-
 9   Mendez’s report simply explains why she is qualified to offer opinions because of her
10   specialized knowledge and experience as a former employee in an asylum office.2
11           In any event, Defendants cite no authority for the proposition that they may offer fact
12   witnesses to rebut expert reports after the discovery deadline. Nor could they, as such a rule
13   would eviscerate Rule 26’s disclosure requirements. Defendants’ purported justification is thus
14   no justification at all. To the extent the Court disagrees, however, it should at least allow
15   Plaintiffs’ experts to testify as both expert and fact witnesses, and, in turn, allow Plaintiffs to take
16   additional depositions of at least some of Defendants’ new witnesses.
17   C.      Defendants’ failure to disclose is not harmless.
18           Without either expert reports or depositions, Plaintiffs have no opportunity to probe these
19   witnesses’ testimony before trial. The result would be trial by ambush—precisely the scenario
20   Rule 26 is intended to avoid.3
21   2
       Defendants hint that they find several of Plaintiffs’ experts improper, but they decline to mount
22   an actual challenge until a time they deem “appropriate.” Opp. at 2; see also id. at 8 & n.4.
     3
       That Plaintiffs may have generally been aware of some of these new witnesses is irrelevant.
23   “[K]nowledge of the existence of a person is distinctly different from knowledge that the person
     will be relied on as a fact witness.” Downhole Stabilization Rockies Inc. v. Reliable Field Servs.
24   LLC, No. 15-CV-226, 2017 WL 3473213, at *2 (D. Wyo. Mar. 23, 2017) (quotation marks
     omitted). “A party’s identification of a person as knowledgeable about the facts in a case has
25
     unique import, allowing the parties to focus on those an opposing party and their counsel
26   specifically identify in initial disclosures and interrogatories.” Godwin v. Wellstar Health Sys.,
     Inc., No. 1:12-CV-3752-WSD, 2015 WL 7313399, at *2 (N.D. Ga. Nov. 19, 2015).
                                                                                   Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                             1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 5                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 7 of 10




 1           Defendants suggest that Plaintiffs mitigate their prejudice by asking about USCIS’s
 2   “official positions and knowledge in the upcoming 30(b)(6) deposition,” assuming those topics
 3   are within the scope of Plaintiffs’ notice. Opp. at 12. But the parties’ months-long negotiations
 4   regarding the scope of Plaintiffs’ notice have finally concluded, and Defendants have repeatedly
 5   indicated during those negotiations that they refuse to have their designees make sure they are
 6   educated on what all USCIS witnesses know (a point that Plaintiffs disagree with). Even absent
 7   this dispute, however, a Rule 30(b)(6) deposition would not remotely cure Plaintiffs’ prejudice.
 8   If the untimely disclosed new witnesses are permitted to testify in this matter, Plaintiffs are
 9   entitled to know what they will say; asking about USCIS’s official positions during the 30(b)(6)
10   will not answer that question.
11           Defendants again point to Ms. Johansen-Mendez in their prejudice argument, contending
12   that her use “created the need to supplement Defendants’ disclosures” because her report
13   involves “asylum processing issues.” Opp. at 11. Setting aside that this argument is irrelevant to
14   whether Plaintiffs have suffered prejudice, Defendants again ignore the broad scope of their
15   disclosures. If Defendants had disclosed one witness on the narrow topic of whether asylum
16   processing differs from naturalization and adjustment processing, Plaintiffs likely would have let
17   Defendants’ procedural violations slide. But that is not what Defendants did. Instead, they
18   disclosed numerous additional witnesses who propose to offer testimony on nearly every aspect
19   of this case.
20           Finally, Defendants argue that they should be given an equal number of additional
21   depositions. But there is no basis for this quid pro quo. Defendants broke the rules, and they
22   should suffer the consequences. If that is mitigated by allowing Plaintiffs more depositions, it
23   does not justify Defendants too getting more.
24

25

26
     Plaintiffs cited these authorities in their motion, but Defendants provide no response.
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                           1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 6                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 8 of 10




 1   Respectfully submitted,                        DATED: August 21, 2020

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3   ACLU Foundation of Southern California         s/ David A. Perez
     1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4   Los Angeles, CA 90017                          s/ Paige L. Whidbee________
     Telephone: (213) 977-5236                      Harry H. Schneider, Jr. No.9404
 5   jpasquarella@aclusocal.org                     Nicholas P. Gellert No.18041
                                                    David A. Perez No.43959
 6   s/ Matt Adams                                  Heath L. Hyatt No.54141
     Matt Adams No.28287                            Paige L. Whidbee No.55072
 7   Northwest Immigrant Rights Project             Perkins Coie LLP
     615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
 8   Seattle, WA 98122                              Seattle, WA 98101-3099
     Telephone: (206) 957-8611                      Telephone: 206.359.8000
 9   matt@nwirp.org                                 HSchneider@perkinscoie.com
                                                    NGellert@perkinscoie.com
10   s/ Stacy Tolchin                               DPerez@perkinscoie.com
     Stacy Tolchin (admitted pro hac vice)          HHyatt@perkinscoie.com
11   Law Offices of Stacy Tolchin                   PWhidbee@perkinscoie.com
     634 S. Spring St. Suite 500A
12   Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
     Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
13   Stacy@tolchinimmigration.com                   American Immigration Council
                                                    1318 Beacon Street, Suite 18
14   s/ Hugh Handeyside                             Brookline, MA 02446
     s/ Lee Gelernt                                 Telephone: (857) 305-3600
15   s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
     Hugh Handeyside No.39792
16   Lee Gelernt (admitted pro hac vice)            s/ John Midgley
     Hina Shamsi (admitted pro hac vice)            s/ Molly Tack-Hooper
17   American Civil Liberties Union Foundation      John Midgley No.6511
     125 Broad Street                               Molly Tack-Hooper No.56356
18   New York, NY 10004                             ACLU of Washington
     Telephone: (212) 549-2616                      P.O. Box 2728
19   lgelernt@aclu.org                              Seattle, WA 98111
     hhandeyside@aclu.org                           Telephone: (206) 624-2184
20   hshamsi@aclu.org                               jmidgley@aclu-wa.org

21   s/ Sameer Ahmed
     Sameer Ahmed (admitted pro hac vice)
22   Harvard Immigration and Refugee
       Clinical Program
23   Harvard Law School
     6 Everett Street; Suite 3105                   Counsel for Plaintiffs
24   Cambridge, MA 02138
     Telephone: (617) 495-0638
25   sahmed@law.harvard.edu

26

                                                                             Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                                     1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 7                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 9 of 10




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                Perkins Coie LLP
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE
     UNTIMELY DISCLOSED WITNESSES                          1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 8                             Seattle, WA 98101-3099
                                                               Phone: 206.359.8000
                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 406 Filed 08/21/20 Page 10 of 10




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                  Perkins Coie LLP
     CERTIFICATE OF SERVICE                                  1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                               Seattle, WA 98101-3099
                                                                 Phone: 206.359.8000
     149325143.1                                                  Fax: 206.359.9000
